Order, Supreme Court, New York County *414(Herman Cahn, J.), entered July 28, 1994, which, inter alia, granted the motion by plaintiff for a preliminary injunction pursuant to CPLR 6301, and which denied the cross-motion by the defendant seeking to dismiss the complaint, unanimously affirmed, with costs.
The IAS Court did not abuse its discretion in determining that the plaintiff had established its entitlement to a preliminary injunction, enjoining the defendant from entering into, or inducing the breach of, any contractual agreements with persons or entities presently under contract to the plaintiff, by demonstrating a likelihood of success on the merits, irreparable injury should the relief sought be denied and a balancing of the equities in its favor (Grant Co. v Srogi, 52 NY2d 496, 517).
Plaintiff has met its burden of proving by competent evidence the elements required to state a cause of action for tortious interference with contractual relations by establishing that the defendant had intentionally induced the breach of a contract between the plaintiff and a third party to plaintiff’s detriment (Israel v Wood Dolson Co., 1 NY2d 116, 120).
Although restrictive covenants which tend to prevent an employee from pursuing a similar vocation after termination of employment are generally disfavored (Columbia Ribbon & Carbon Mfg. Co. v A-1-A Corp., 42 NY2d 496, 499), the restrictive covenant at issue, which relates to a commercial contract between independent contractors rather than an employment agreement and which restricts the independent contractors from competing in their local area or territory for a one year period, is, on its face, reasonably limited, both temporally and geographically, and not unduly burdensome (Meteor Indus. v Metalloy Indus., 149 AD2d 483, 485-486).
We have reviewed the defendant’s remaining claims and find them to be without merit. Concur—Murphy, P. J., Rubin, Asch, Williams and Mazzarelli, JJ.